Case 7:20-cr-01791 Document 1 Filed on 10/02/20 in TXSD Page 1.of 2

AO 91 (Rey, 11/11) Criminal Complaint

Southern District of Texas -
AED’ UNITED STATES DISTRICT COURT
0cT02 20 for the
David J. Bra dley, Clerk , Southern District of Texas

United States of America
Vv.

Reid Etheridge
‘YOR: 1979, United States of America

 

Case No. M- 20- 2040- M

oo

 

Defendant
SEALED CRIMINAL COMPLAINT.

I, the complainant in this case, state that the following is true to the. best of my knowledge and belief.

 

 

On or about the date(s) of _March 1, 2020 to October 1,2020 inthe county of _ Hidalgo —SS——Ssintthe
Southern District of Texas , the defendant(s) violated: .
. Code Section oo Offense Descr iption
, Title 18, United States Code, ~ Sexual Exploitation of Children

‘Section 2251 (a)

This criminal complaint i is based on these.facts:

See "Attachment A":

af Continued on the attached sheet.

s/Troy J. Guthrie

Complainant's signature eC

Complaint Authorized: AUSA Michael Mitchell 10/2/2020

; , , . Troy J.-Guthrie, Special Agent HSI.
Sworn to and executed by reliable electronic means, sworn to U.S. Printed name and title
Magistrate Judge Juan F. Alanis and attested telephonically per
Fed. R. CR:4.1 and probable cause fourid on:

 

 

Date: - 10/02/2020 @ 5:29 p.m. f /
Co : " 2 : Jfdge 's signature .

City. and state: - .  ° McAllen, Texas Honorable Magistrate Judge Juan F. Alanis
: : - : Printed'name and title :

 
Case 7:20-cr-01791 Document1 Filed on 10/02/20 in TXSD_ Page 2 of 2

ATTACHMENT “A”

On October 1, 2020, members of the Homeland Security Investigations (HSI) led Rio Grande Valley Child
Exploitation Investigation Task Force (RGV CEITF) were contacted by the Texas Attorney General's Office
(AGO) with an investigative referral generated by the National Center for Missing and Exploited Children
(NCMEC). The referral was from Google involving a suspect producing and uploading’ multiple files of
child exploitation material to a Google account linked to a subscriber with email addresses.

ond RII 2 investigation was ntiated to

identify the suspect(s).

Provided in the NCMEC report were approximately 323 images and video files of depicting young
-children engaged in sexually explicit conduct constituting child pornography. Upon review,.it was
-determined that multiple files were unknown files of child exploitation material and appear to have
been created by the individual that uploaded them to Google.

IP address ae: was also provided in the NCMEC report, which is assigned to.Charter .
Communications in McAllen, Texas. A summons return from Charter Communications revealed that IP
address a i: was registered to Reid Etheridge it EE vicaten, Texas 78501.

On October2; 2020, the HSI RGV CEITF executed.a federal search warrant, at ER i cAten,
Texas 78501, Agents encountered Reid ETHERIDGE (DOB:MENIL979) at the front door of the
residence. ETHERIDGE agreed to accompany HSI agents to the HS! McAllen office for an interview.

Under advisements of Miranda rights, ETHERIDGE agreed to give a statement. ETHERIDGE confirmed

oth the i anc
mail addresses, and stated he was employed as a professor at

South Texas College. Subsequently, ETHERIDGE admitted to sexually assaulting a minor female child, -
whom he described as a four (4) year old female onvat least six (6) occasions, beginning in approximately
March of 2020. ETHERIDGE also admitted to filming the sexual-assault of the. child he identified as a four

(4) old female.

ETHERIDGE also. admitted to downloading and saving multiple files of child pornography to his Google
account, to include the files he produced. ETHERIDGE confirmed he created child pornography utilizing
his cellular telephone as a recording device, and granted HSI’ SAs-consent-to: review the cellular
‘telephone for child:pornography. HSI SAs found videos and images depicting young children engaged in
sexually explicit conduct constituting child pornography on ETHERIDGE’s.cellular telephone, and
ETHERIDGE confirmed he produced some of those videos and images.

Videos of the child engaged. in sexually explicit conduct constituting child pornegraphy were included in
the original NCMEC referral, and Etheridge confirmed he was the male subject in the videos depicted.
‘sexually abusing the four (4) year old minor victim, and that he had filmed the sexual abuse.

 
